The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Response to Arguments
The arguments submitted February 14, 2022 have been fully considered but are not persuasive.

Applicant argues that the snapshots of Chen do not fulfill the limitations of the claimed entity store because the snapshots are simply copies of memory and do not persist with the VM because they are not updated by the VM.  Applicant similarly argues that the snapshots of Chen do not persist with the virtual machine because if the VM no longer exists or changes its state, the snapshot will still reflect prior memory state.  The examiner respectfully disagrees.  

The term "persist" is defined as "to continue to exist"; the term does not include any limitations about updating, changing, at some point ceasing to exist.  The specification does not provide a limiting definition of the term.  Within Chen, the stored snapshot can be said to persist with the virtual machine because they are stored and retained, and thus persist (Figure 4, snapshots and memory states are captured and stored).  The snapshots exist concurrent with the virtual machine and reflect the state that is snapshot (paragraph 55).  The snapshots can be said to correspond to the virtual machine because the snapshot states are taken from the virtual machine.

Applicant has argued that, due to the snapshots of Chen not fulfilling the claimed rule of the claimed entity store, various other limitations of Claim 15, and Claim 3 are also not disclosed by Chen.  The examiner respectfully disagrees.  As described above, the broadest reasonable interpretation of entity store is fulfilled by the snapshots of Chen.


Novel Subject Matter
Claims 4-6, 11-13 and 18-20 recite novel subject matter while being dependent on rejected base claims and rejected as indefinite.  Within each claim as a whole the examiner deems the novel limitation to be requesting a list of VMs including the VM with the changed state and, when a database does not include the VM, updating the database to include the VM and the state of the VM.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 11 recites the limitation "the returned state of the virtual machine".  This limitation lacks antecedent basis.  Earlier lines recite state information from the entity store being returned.  The claim also recites "a state of a virtual machine" but does not recite this state being returned.

Claim 8 line 12 recites the limitation "the returned state of the virtual machine".  This is indefinite for the same reason as claim 1, above.

Claim 15 line 2 recites “the stages”.  This limitation lacks antecedent basis.  Stages are recited in line 4 of the claim.

Claim 15 line 11 recites the limitation "the changed state of the entity store".   This limitation lacks antecedent basis.  The claim earlier recites "updating an entity store to include the changed state" but it is not clear that this changed state is the changed sate of the entity store.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 7, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 2017/0139782).

As per claim 1, Chen ('782) discloses a method for restoring up a Software-Defined Data Center (“SDDC”) (Figure 2b shows the cloud environment including software-defined virtualized components), comprising:
	changing, by a controller of the SDDC, a state of a virtual machine, wherein the virtual machine updates an entity store to include the state, wherein the entity store persists with the virtual machine to reflect the state (Figure 4 step 409, memory states of the computing environment being executed are captured; these states may be associated with virtual machines as in Figure 2b), wherein the entity store corresponds to the virtual machine (Figure 4 step 409 the captured memory states correspond to a virtual machine as in Figure 2b);
	upon a failure of the controller, restoring the controller from a backup record (paragraph 67, after an error in the customer's application environment, recreate the computing environment. This error in the environment is part of a host, as in Figures 2a and 2b, and it is thus a host failure), wherein the backup record was created prior to changing the state of the virtual machine (paragraph 72, after loading the application, a snapshot with live production data may be loaded; the application itself was saved prior to the snapshot of modifications being recorded);
	requesting, by the controller, state information from the virtual machine, wherein the state from the entity store is returned to the controller (paragraphs 35 and 69, specific changes to network configuration and corresponding runtime memory states are loaded); and
	updating the controller to reflect the returned state of the virtual machine (paragraph 69, the environment is recreated) when the backup record is different from the state of the entity store (paragraph 72, the backup record includes many snapshot states and associated configuration data, and is a different set of data than the particular loaded state of the snapshot). 

As per claim 3, Chen ('782) discloses the method of claim 1, 
	wherein changing the state includes:
	updating the entity store that corresponds to the virtual machine (Chen ('782) paragraph 64, snapshots may be updated; these snapshots correspond to virtualized containers as in paragraph 26);
	receiving the state at the controller from the virtual machine (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are loaded to the central data store); and
	updating a controller database to include the state (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are loaded to the central data store that includes many snapshots and runtime states). 

As per claim 7, Chen ('782) discloses the method of claim 1, wherein the backup record is a current version of a controller database, and wherein updating the controller to reflect the state of the virtual machine includes adding the state of the virtual machine to the controller database (Chen ('782) paragraph 64 and Figure 3, updated snapshots and runtime states are saved to the central data store. These states are the current version when loaded later). 

As per claims 8, 10 and 14, these claims recite limitations found in claims 1, 3 and 7, respectively, and are respectively rejected on the same grounds as claims 1, 3 and 7. 

As per claims 15 and 17, these claims recite limitations found in claims 1 and 3, respectively, and are respectively rejected on the same grounds as claims 1 and 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ('782) in view of Fitzgerald (US Patent Application Publication 2008/0134177). 

As per claim 2, Chen ('782) discloses the method of claim 1. Chen ('782) does not expressly disclose the method wherein the state is one of an identifier of the virtual machine and a name of the virtual machine. 

Fitzgerald ('177) teaches a virtual machine management system in which multiple VMs are stored with tattoos, metadata and signatures (Figure 5) and the VM tattoos are used to uniquely identify the VM (paragraphs 34 and 235). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the virtualized cloud environment disclosed by Chen ('782) such that the multiple virtual machines have associated VM identifiers, as taught by Fitzgerald (177). This modification would have been obvious because VM management operations may target a specific VM (Fitzgerald (177) paragraph 34). 

As per claims 9 and 16, these claims recite limitations found in claim 2 and are rejected on the same grounds as claim 2.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mazumdar teaches storing snapshots of virtual machines based on associated file lists and incremental file changes.  Killamsetti teaches storing incremental snapshots of a storage volume related to a specific virtual machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114